ICJ_135_PulpMills_ARG_URY_2006-07-13_ORD_01_NA_04_FR.txt.                                                                               147




  OPINION DISSIDENTE DE M. LE JUGE AD HOC VINUESA

[Traduction]

   Accord partiel avec certaines des considérations et conclusions de la Cour —
L’objet du différend n’est pas un conflit entre protection de ressources naturelles
partagées et droit au développement durable — Objet et but du statut du fleuve
Uruguay de 1975 — Conditions requises pour l’indication de mesures conserva-
toires — Droits dont la sauvegarde est demandée — Urgence — Risque immi-
nent de préjudice irréparable — Principe de précaution — Pouvoir de la Cour
d’indiquer des mesures conservatoires autres que celles demandées par les
Parties — Besoin de garantir le respect des engagements pris devant la Cour.


   A mon grand regret, je me trouve en complet désaccord avec la déci-
sion majoritaire de la Cour énoncée dans le dispositif de la présente
ordonnance. Même si, dans sa majorité, la Cour n’a pas été convaincue
de la nécessité d’indiquer les mesures conservatoires demandées par la
République argentine, les « circonstances, telles qu’elles se présentent
actuellement à la Cour » (ordonnance, par. 87) et telles qu’elles ont été
exposées par les deux Parties, étaient de nature à inciter la Cour à envi-
sager de prescrire d’autres mesures conservatoires pour préserver les
droits de chaque Partie jusqu’à la décision définitive.
   Je souscris partiellement, cependant, à plusieurs des considérations et
conclusions de la majorité de la Cour. C’est ainsi que :

   Je conviens avec la majorité que la Cour a compétence prima facie en
vertu de l’article 60 du statut de 1975.
   Je conviens avec la majorité que la décision rendue ne préjuge en rien
la question de la compétence de la Cour pour connaître du fond de
l’affaire, ni aucune question relative à la recevabilité de la requête ou au
fond lui-même.
   Je conviens avec la majorité que les éléments présentés par l’Argentine
à ce stade ne suffisent pas à prouver que l’autorisation de construire et la
construction des usines en elles-mêmes, et en elles-mêmes seulement, ont
déjà causé un préjudice irréparable à l’environnement.
   Cependant, je suis en complet désaccord avec la conclusion de la Cour
selon laquelle la construction des usines constitue une mesure neutre ou
inoffensive, dépourvue de conséquences juridiques, et qui n’aura pas
d’effet sur la préservation de l’environnement pour l’avenir. Dans la
situation actuelle et compte tenu des éléments de preuve présentés par les
deux Parties, l’incertitude quant à l’existence d’un risque imminent de
préjudice irréparable est indissociablement liée aux travaux actuels et
futurs de construction des usines.
   Je m’associe à la majorité lorsqu’elle dit avoir « conscience des préoc-

                                                                                38

               USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                148

cupations exprimées par [l’Argentine] quant à la nécessité de protéger son
environnement naturel et, en particulier, la qualité des eaux du fleuve
Uruguay » (ordonnance, par. 72).
   Je m’associe à la majorité lorsqu’elle rappelle que la Cour a eu dans le
passé l’occasion de souligner la grande importance qu’elle attache au res-
pect de l’environnement, et qu’elle renvoie à cet égard aux paragraphes
pertinents de l’avis consultatif relatif à la Licéité de la menace ou de
l’emploi d’armes nucléaires (C.I.J. Recueil 1996 (I), p. 241-242, par. 29)
et de l’arrêt relatif au Projet Gabčíkovo-Nagymaros (Hongrie/Slovaquie)
(C.I.J. Recueil 1997, p. 78, par. 140).
   Je conviens avec la majorité que, en maintenant l’autorisation et en
permettant la poursuite de la construction des usines, l’Uruguay assume
nécessairement l’ensemble des risques liés à toute décision au fond que la
Cour pourrait rendre à un stade ultérieur.
   Je conviens avec la majorité que la construction des usines sur le site
actuel ne peut être réputée constituer un fait accompli.
   Je conviens avec la majorité qu’il n’est pas contesté par les Parties que
le statut de 1975 a créé des mécanismes communs pour l’utilisation et la
protection du fleuve Uruguay et que le mécanisme d’ordre procédural mis
en place par le statut occupe une place très importante dans le régime de
ce traité.
   Je conviens avec la majorité que les Parties sont tenues de s’acquitter
des obligations qui sont les leurs en vertu du droit international et je
m’associe à elle lorsqu’elle souligne la nécessité pour l’Argentine et l’Uru-
guay de mettre en œuvre de bonne foi les procédures de consultation et de
coopération prévues par le statut de 1975, la CARU constituant l’enceinte
prévue à cet effet.
   Je m’associe à l’intention exprimée par la majorité d’encourager les
deux Parties à s’abstenir de tout acte qui risquerait de rendre plus difficile
le règlement du présent différend.
   Je m’associe à la majorité en ce qui concerne les effets juridiques attri-
bués aux engagements exprimés par l’agent de l’Uruguay devant la Cour
de respecter pleinement le statut de 1975.
   Je m’associe à la conclusion de la majorité selon laquelle cette décision
laisse également intact le droit de l’Argentine de présenter à l’avenir une
nouvelle demande en indication de mesures conservatoires en vertu du
paragraphe 3 de l’article 75 du Règlement de la Cour.

                                    *   *
   Malheureusement, je ne peux pas m’associer à la majorité lorsqu’elle
considère que la présente affaire met en évidence l’importance d’assurer
la protection, sur le plan de l’environnement, des ressources naturelles
partagées, tout en permettant un développement économique durable.
   Aucune des deux Parties n’a présenté le différend qui les oppose
comme un conflit entre les droits à la protection de l’environnement
d’une part, et le droit des Etats au développement durable d’autre part.

                                                                           39

               USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)               149

De fait, cette opposition n’existe pas, même dans l’abstrait.

   Selon moi, et compte tenu de l’argumentation que les deux Parties ont
présentée au stade des mesures conservatoires, il ne fait pas de doute que
le présent différend porte sur l’étendue des droits et obligations créés par
le statut du fleuve Uruguay de 1975, qui est contraignant à l’égard de
l’Argentine et de l’Uruguay depuis son entrée en vigueur le 18 septembre
1976.
   L’Uruguay n’a pas nié que les Parties ont le devoir de protéger l’envi-
ronnement du fleuve Uruguay et l’Argentine de son côté n’a pas nié que
les Parties ont droit à un développement durable.
   Les deux Parties sont convenues de la nécessité d’appliquer pleinement
le statut de 1975, mais sont en désaccord sur la portée des droits et
devoirs incombant à chacune dans la mise en œuvre des
    « mécanismes communs nécessaires à l’utilisation rationnelle et opti-
    male du fleuve Uruguay, dans le strict respect des droits et obliga-
    tions découlant des traités et autres engagements internationaux en
    vigueur à l’égard de l’une ou l’autre des parties » (article premier du
    statut).
   Il importe de relever que le préambule du statut de 1975 du fleuve Uru-
guay proclamait que les Gouvernements de l’Uruguay et de l’Argentine
étaient « animés par l’esprit fraternel qui [avait] inspiré le traité concer-
nant le Río de la Plata et la frontière maritime y afférente signé à Mon-
tevideo le 19 novembre 1973 ».
   Aux termes de l’article premier du statut de 1975, les parties reconnais-
saient aussi que celui-ci donnait effet aux dispositions de l’article 7 du
traité relatif à la frontière sur l’Uruguay signé à Montevideo le 7 avril
1961. Cet article définissait les principaux objectifs et buts du statut de
1975, qui ne sont autres que la définition conjointe d’un régime appli-
cable à la navigation du fleuve, à la protection de ses ressources biolo-
giques et à la prévention de la pollution de ses eaux.
   Toutes les considérations qui précèdent sont essentielles s’agissant
d’appliquer le statut de 1975 aux fins de statuer sur le fond du présent
différend, et de déterminer si la Cour peut indiquer des mesures conser-
vatoires en vue de préserver les droits respectifs des Parties.

                                     *
  Aux termes du paragraphe 1 de l’article 41 du Statut de la Cour inter-
nationale de Justice :
      « La Cour a le pouvoir d’indiquer, si elle estime que les circons-
    tances l’exigent, quelles mesures conservatoires du droit de chacun
    doivent être prises à titre provisoire. »
  Il découle de cette disposition que, dès lors que la Cour a conclu à sa
compétence prima facie, elle doit examiner la viabilité des droits allégués

                                                                          40

                USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                150

qu’il y a lieu de préserver en attendant une décision définitive sur le fond,
et déterminer si des mesures conservatoires sont nécessaires pour empê-
cher qu’il soit porté un préjudice irréparable aux droits en litige et quelle
urgence il y a à le faire. Je vais examiner ces questions successivement.


                                      *
   En ce qui concerne les droits revendiqués, il faut rappeler que les me-
sures conservatoires demandées par l’Argentine étaient censées préserver
les droits qu’elle tire du statut de 1975 contre de prétendues violations
par l’Uruguay des obligations procédurales et substantielles découlant
pour lui du statut.
   Les obligations dites procédurales qui découlent du statut de 1975 et
que l’Argentine prétend avoir été violées par l’Uruguay concernaient le
défaut de mise en œuvre par l’Uruguay des mécanismes communs prévus
par le chapitre II (art. 7-12) pour le cas où une partie envisage la cons-
truction d’ouvrages (les usines de pâte à papier) suffisamment importants
pour affecter la navigation, le régime du fleuve ou la qualité de ses eaux.
   Les obligations prévues par le statut de 1975 et qualifiées par l’Argen-
tine de substantielles étaient l’obligation de n’autoriser aucuns travaux de
construction avant qu’il ait été satisfait aux conditions du statut, et l’obli-
gation de ne pas causer de pollution à l’environnement ni de préjudice
économique ou social par voie de conséquence.
   Dans le cadre du statut de 1975, les relations entre obligations de
nature procédurale et obligations de nature substantielle sont essentielles
dans la mise en œuvre du principe de précaution. En fait, comme il est dit
clairement à l’article premier, les mécanismes communs envisagés par le
statut de 1975 constituent le moyen nécessaire à l’utilisation rationnelle et
optimale du fleuve Uruguay. Ainsi qu’il est expliqué plus haut, les prin-
cipaux objectifs et buts de ce statut avaient déjà été fixés par l’article 7 du
traité de Montevideo de 1961, qui prévoyait l’établissement du futur sta-
tut réglementant la navigation sur le fleuve, ainsi que la conclusion
d’accords sur les pêcheries et sur la prévention de la pollution des eaux.
Le statut est un exemple clair des nouveaux régimes établis pour les cours
d’eau frontaliers, qui prévoient une procédure détaillée de coopération
entre Etats riverains en vue de mettre en œuvre les droits et obligations
substantiels nécessaires à l’exploitation et à la préservation d’une res-
source naturelle partagée. Le statut de 1975 est l’expression institution-
nelle d’une communauté d’intérêts, dans laquelle normes et principes de
fond et normes de procédure sont intimement liés. Les règles de procé-
dure et les règles de fond concourent ensemble à la réalisation de l’objet
et du but du statut de 1975.
   Une distinction claire s’impose entre les demandes de mesures conser-
vatoires qui ont pour but de sauvegarder un droit allégué et celles qui, en
quelque sorte, visent à réparer une violation alléguée d’une obligation
conventionnelle. Dans ce dernier cas, il est absolument impossible de

                                                                            41

               USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                151

réparer une infraction alléguée par l’indication d’une mesure conserva-
toire sans préjuger le fond de l’affaire et la question devra bien évidem-
ment être réglée lors de cette phase ultérieure de la procédure.
   Cette considération toutefois ne s’applique pas à la mise en œuvre
actuelle et future d’un mécanisme conjoint préétabli par le chapitre II du
statut de 1975. A cet égard, l’indication de mesures conservatoires se jus-
tifierait pour sauvegarder le droit procédural en cause, ainsi que le droit
de nature substantielle qui en est indissociable selon le statut, en atten-
dant une solution définitive sur le fond.

                                      *
   En ce qui concerne la question de l’urgence, la Cour, dans des affaires
précédentes, a jugé qu’elle n’a le pouvoir d’indiquer des mesures conser-
vatoires que s’il y a nécessité urgente d’empêcher que soit causé un pré-
judice irréparable aux droits en litige avant que la Cour ait été en mesure
de rendre sa décision (voir Passage par le Grand-Belt (Finlande c. Dane-
mark), mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
Recueil 1991, p. 17, par. 23 ; Certaines procédures pénales engagées en
France (République du Congo c. France), mesures conservatoires, ordon-
nance du 17 juin 2003, C.I.J. Recueil 2003, p. 107, par. 22).
   Dans la présente instance, le défendeur a invoqué le précédent consti-
tué par l’affaire du Passage par le Grand-Belt (Finlande c. Danemark)
pour soutenir que la Cour devait refuser d’indiquer des mesures conser-
vatoires, vu l’absence d’urgence. Certes, dans cette autre affaire, la Cour
avait constaté que les circonstances n’étaient pas de nature à exiger l’exer-
cice de son pouvoir d’indiquer des mesures conservatoires en vertu de
l’article 41. Elle avait estimé que, s’il avait été prévu d’exécuter, avant la
décision de la Cour sur le fond, des travaux de construction du pont sur
le chenal Est susceptibles de faire obstruction à l’exercice du droit de pas-
sage revendiqué, l’indication de mesures conservatoires aurait pu se jus-
tifier. Toutefois, prenant acte des assurances données par le Danemark
selon lesquelles aucune obstruction matérielle du chenal Est ne se produi-
rait avant la fin de 1994 et tenant compte du fait que la procédure sur le
fond en l’affaire devait normalement être menée à son terme auparavant,
elle avait jugé qu’il n’avait pas été établi que les travaux de construction
porteraient atteinte pendente lite au droit revendiqué (Passage par le
Grand-Belt (Finlande c. Danemark), mesures conservatoires, ordonnance
du 29 juillet 1991, C.I.J. Recueil 1991, p. 18, par. 26-27).
   A mon sens, l’application simple et directe de ce même critère aurait dû
conduire la Cour à conclure dans la présente espèce que la condition de
l’« urgence » était remplie et qu’elle devait indiquer des mesures conserva-
toires.
   Au minimum, il est de fait que la construction et la mise en exploita-
tion du projet Orion, comme l’a confirmé l’Uruguay, devraient normale-
ment avoir été menées à terme au milieu de 2007, c’est-à-dire de toute
évidence avant que la Cour ait pu rendre une décision sur le fond.

                                                                           42

               USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                152

Comme l’Uruguay n’a pas donné l’assurance que les usines ne seront pas
opérationnelles avant la fin de la procédure sur le fond, il s’ensuit que les
droits que l’Argentine cherche à faire préserver seront lésés par les tra-
vaux de construction et l’exploitation des usines pendente lite.


                                      *
  En ce qui concerne le risque imminent de préjudice irréparable en tant
que condition de l’indication de mesures conservatoires, la majorité de la
Cour a estimé que
    « l’Argentine n’a pas, à l’heure actuelle, fourni d’éléments qui
    donnent à penser que la pollution éventuellement engendrée par la
    mise en service des usines serait de nature à causer un préjudice irré-
    parable au fleuve Uruguay » (ordonnance, par. 75).
   Cependant, comme je l’ai dit plus haut, je considère que l’autorisation
de construire et la construction des usines, ou l’autorisation future de
construire et la construction future d’autres usines, sur les bords du fleuve
Uruguay ne sont des mesures ni neutres ni inoffensives. Les travaux de
construction tendent vers un effet direct, à savoir en définitive la mise en
service et la pleine exploitation des usines.
   En l’espèce, la majorité de la Cour a aussi conclu que l’Argentine
n’avait pas fourni d’éléments prouvant que l’exploitation future des
usines causera un préjudice irréparable à l’environnement. Je suis en
complet désaccord avec cette conclusion. Pour conclure dans ce sens, la
majorité de la Cour aurait dû indiquer expressément dans l’ordon-
nance la valeur qu’elle attribuait à la documentation produite par les
Parties. Ce que l’Argentine doit prouver, et ce qu’elle a prouvé en effet,
c’est que les autorisations de construire et la construction effective des ou-
vrages engendrent une incertitude suffisante quant aux effets négatifs
probables de ces ouvrages sur l’environnement. Il n’y aurait là qu’une
simple application du principe de précaution, qui est indiscutablement
au cœur du droit de l’environnement. De mon point de vue, le principe
de précaution n’est pas une abstraction, ni un élément constitutif théo-
rique d’un droit souhaitable émergent, mais bien une règle du droit
international général positif.
   Cependant, il n’est pas nécessaire, en l’espèce, de rechercher davantage
l’existence d’une règle générale de droit incorporant le principe de pré-
caution, puisque ce principe a déjà été incorporé conventionnellement
par l’Uruguay et l’Argentine dans le statut de 1975 aux fins de la protec-
tion de l’environnement du fleuve Uruguay. Comme l’indique clairement
son article premier, le but et l’objectif de ce statut étaient « d’établir les
mécanismes communs nécessaires à l’utilisation rationnelle et optimale
du fleuve Uruguay ». La condition prévoyant la participation de la com-
mission administrative du fleuve Uruguay (CARU) au processus d’éva-
luation de l’impact sur l’environnement du fleuve Uruguay, ressource

                                                                           43

                USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                153

naturelle partagée reconnue, dans le cadre de mécanismes conjoints préé-
tablis et de caractère obligatoire, constitue la garantie juridique et contrai-
gnante essentielle de la bonne application dudit principe de précaution.
   L’existence d’une incertitude suffisante quant au risque de préjudice
irréparable à l’environnement du fleuve a été reconnue par l’Uruguay
lorsque, dans les audiences sur les mesures conservatoires, celui-ci a
affirmé qu’il n’y avait pas eu d’évaluation environnementale définitive
concernant l’exploitation des usines et qu’aucune autorisation n’avait
encore été accordée pour la construction de l’usine CMB.

                                    *   *
  La République argentine a demandé deux séries de mesures conserva-
toires. La première concerne, de manière générale, la suspension de la
construction des ouvrages jusqu’à la décision définitive de la Cour. La
seconde concerne, de manière générale, la mise en œuvre complète et adé-
quate des droits et obligations créés par le statut de 1975.

   La majorité de la Cour a conclu que, dans les circonstances présentes,
il n’est pas nécessaire que la Cour indique les mesures conservatoires
requises par l’Argentine. Dans l’exposé des motifs de sa décision, la Cour
a conclu que la construction des ouvrages sur le site actuel ne pouvait pas
être réputée constituer un fait accompli. Elle a aussi considéré que l’Uru-
guay assume l’ensemble des risques liés à toute décision au fond par
laquelle la Cour pourrait conclure ultérieurement que la construction des
ouvrages porte atteinte à un droit de l’Argentine, et ordonnerait soit de
cesser les travaux, soit de modifier ou démanteler les usines. En outre, en
examinant les circonstances de l’espèce telles qu’elles se présentent actuel-
lement, la Cour a pris acte des engagements exprimés par l’Uruguay à la
clôture de la procédure orale sur les mesures conservatoires. Je crois
cependant que la Cour aurait dû aller plus loin et garantir ces engage-
ments unilatéraux en indiquant d’autres mesures conservatoires que celles
que l’Argentine avait demandées.
   Il ne fait pas de doute que la Cour a le pouvoir d’indiquer des mesures
conservatoires autres que celles que les parties ont demandées (voir
Anglo-Iranian Oil Co., mesures conservatoires, ordonnance du 5 juillet
1951, C.I.J. Recueil 1951, p. 93-94 ; Compétence en matière de pêcheries
(Royaume-Uni c. Islande), mesures conservatoires, ordonnance du 17 août
1972, C.I.J. Recueil 1972, p. 17-18 ; Compétence en matière de pêcheries
(République fédérale d’Allemagne c. Islande), mesures conservatoires,
ordonnance du 17 août 1972, C.I.J. Recueil 1972, p. 35-36 ; Essais nu-
cléaires (Australie c. France), mesures conservatoires, ordonnance du
22 juin 1973, C.I.J. Recueil 1973, p. 106 ; Essais nucléaires (Nouvelle-
Zélande c. France), mesures conservatoires, ordonnance du 22 juin
1973, C.I.J. Recueil 1973, p. 142 ; Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, mesures conservatoires, ordonnance du 15 dé-
cembre 1979, C.I.J. Recueil 1979, p. 21 ; Activités militaires et paramili-

                                                                            44

                USINES DE PÂTE À PAPIER (OP. DISS. VINUESA)                154

taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), mesures conservatoires, ordonnance du 10 mai 1984, C.I.J. Re-
cueil 1984, p. 187 ; Différend frontalier (Burkina Faso/République du
Mali), mesures conservatoires, ordonnance du 10 janvier 1986, C.I.J.
Recueil 1986, p. 12-13 ; Application de la convention pour la prévention
et la répression du crime de génocide (Bosnie-Herzégovine c. Yougo-
slavie (Serbie et Monténégro)), mesures conservatoires, ordonnance
du 8 avril 1993, C.I.J. Recueil 1993, p. 24).
   Comme il est rappelé ci-dessus, dans la présente espèce, l’Uruguay a
unilatéralement reconnu les obligations que lui impose le statut de 1975
et assuré à la Cour qu’il les respectera. Je considère que cet engagement
unilatéral aurait dû être complété par l’indication par la majorité de la
Cour de mesures conservatoires visant à préserver les droits de nature
procédurale et substantielle qu’ont les deux Parties à la pleine mise en
œuvre des mécanismes conjoints prévus au chapitre II du statut de 1975.
A cette fin, la majorité de la Cour aurait dû ordonner à titre de mesure
conservatoire que l’Uruguay suspende temporairement la construction
des usines, jusqu’à ce qu’il fasse savoir à la Cour qu’il s’est acquitté de ses
obligations en vertu du statut. Si l’Argentine ne s’était pas elle-même
acquittée des obligations identiques que lui impose le statut de 1975,
l’Uruguay aurait toujours la possibilité de demander à la Cour de lever la
suspension temporaire ainsi ordonnée.
   En outre, la majorité de la Cour aurait dû encourager les Parties,
compte tenu de l’histoire de leurs relations et de l’esprit de fraternité qui
y préside, à s’efforcer de résoudre le présent différend conformément au
statut de 1975 en attendant la décision définitive sur le fond, comme elle
l’a fait dans l’affaire du Passage par le Grand-Belt (Finlande c. Dane-
mark) (mesures conservatoires, ordonnance du 29 juillet 1991, C.I.J.
Recueil 1991, p. 20, par. 35).
   Enfin, la majorité de la Cour aurait dû reconnaître qu’il est manifeste-
ment dans l’intérêt des deux Parties que leurs droits et obligations res-
pectifs soient déterminés au plus tôt ; il aurait donc été bon que, avec la
coopération des Parties, elle fasse en sorte que la décision sur le fond soit
prise aussi rapidement que possible, comme elle l’avait fait aussi dans
l’affaire du Passage par le Grand-Belt (Finlande c. Danemark) (mesures
conservatoires, ordonnance du 29 juillet 1991, C.I.J. Recueil 1991, p. 20,
par. 36).

                                          (Signé) Raúl Emilio VINUESA.




                                                                            45

